Title: To James Madison from Gaetano Caruso [ca. 2 January, 1816]
From: Caruso, Gaetano
To: Madison, James


                    
                        [ca. 2 January 1816]
                    
                    Gaetano Caruso has the honor to state to the President of the United States that in the year 1805 at the time that the American Squadron blockaded Tripoli, Captain John Hall of the United States Marine Corps engaged G Caruso in the Capa[c]ity of Director and leader of a military Band for said Corps under the conditions specified in the inclosed Document which were not fulfilled. A few months afterwards it was proposed that he should take his discharge, whereupon he addressed himself to the Ex-Secretary of the Navy relative to this Subject, who directed Colonel Wharton through Commodore Rodgers not to molest him as he was a foreigner, nevertheless Colonel Wharton constantly urged him to take his discharge; Caruso being a man of feeling could not resist these repeated Solicitations and at length applied for his discharge, which could not be granted without petitioning for it, in which he stipulated that a passage for him and his family Should be allowed him and it was agreed that they should go on board the Frigate Chesapeake as will appear by the inclosed order from Robert Smith Esquire, but directions having been received to dismantle Said Frigate on account of a disturbance which took place with an English Vessel, he was obliged to disembark and of course he could not avail himself of the concession granted him. In consequence of said disappointment, Caruso has often applied to the Secretary of the Navy but unfortunately has never received an answer, and as his last resource he has now taken the liberty to address the President of the United States, imploring that he will order that he be supplied with the means of transporting himself and family to their own Country, for during their residence in America they have suffered heavy indisposition owing to the climate and they all wish to return as soon as possible.
                    The said Caruso trusts to the well known benevolence of the President and has the honor to be his most obedient humble Servant,
                    
                        
                            Gaetano Carus⟨o⟩
                        
                    
                 